DETAILED ACTION
	
1.	Claims 1-13, 15, 16, and 18-20 are presented for consideration.

Response to Arguments

2.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sharma discloses the composite service utilizes existing service modules for common capabilities and a new localized weather service module is added in a manner that can be utilized for future requests for composite service [ paragraph 0059 ], Sharma does not teach the claimed limitation of send a verification request to the existing service capability and/or instruct the existing service capabilities to ensure the service is enabled and supported by the service layer for the change of state.  However, Lin discloses send a verification request to the existing service capability and/or instruct the existing service capabilities to ensure the service is enabled and supported by the service layer for the change of state [ i.e. re-registration message sending .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. [ US Patent Application No 2012/0254899 ], in view of Lin et al. [ US Patent Application No 2014/0351403 ].


	receiving a request at a service enabler function located in the service layer to manage a change of state of the service through a service API [ i.e. receiving a request for a composite network service ] [ Figure 14; and paragraphs 0005, and 0071 ], where the change of state includes one or more of adding, removing, activating, and deactivating the service [ i.e. adding new service modules ] [ paragraphs 0040, 0073, and 0075 ];  
	reviewing, at the service enabler function, a service description of the requested service to understand its capabilities [ i.e. the composite network service is associated with at least one of multiple network services, multiple service providers, multiple service networks, and multiple communication sessions ] [ paragraph 0071 ];
	Sharma does not specifically disclose parsing at the service enabler function the service description of the requested service to understand its capabilities.
	based on the service description and in coordination with existing service capabilities in the service layer, send a verification request to the existing service capability and/or instruct the existing service capabilities to ensure the service is enabled and supported by the service layer for the change of state; and
	notifying one or more application and/or other service layers that the service has changed its state.
	Lin discloses
	parsing at the service enabler function the service description of the requested service to understand its capabilities [ i.e. the device triggering message includes an identity of the device, 
	based on the service description and in coordination with existing service capabilities in the service layer, send a verification request to the existing service capability and/or instruct the existing service capabilities to ensure the service is enabled and supported by the service layer for the change of state [ i.e construct re-registration message and sends the re-registration message ] [ paragraphs 0119, and 0121 ]; and
	notifying one or more application and/or other service layers that the service has changed its state [ i.e. state-switch notification ] [ 201, Figure 13; and paragraphs 0211, and 216 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharma and Lin because the teaching of Lin would enable to establish corresponding relationship between the position of the device in the resource tree of the NSCL before and after registration, and the network application server can access the device resources according to the position of the device in the resource tree of the NSCL before registration after the device is switched [ Lin, paragraph 0095 ].

5.	As per claim 2, Sharma discloses integrating the service API into the service layer so the requested service can be discovered and utilized by the other service layer or application [ i.e. exposure ] [ Figure 8; and paragraph 0059, and 0060 ], wherein the service API is RESTful [ paragraph 0070 ]. 

6.	As per claim 3, Sharma discloses wherein the service enabler function translates the service API to be compatible with other services hosted in the service layer [ i.e. composition or 

7.	As per claim 4, Sharma discloses wherein the service description is selected from service provider ID, service ID, list of dependent services, unique RESTful service API, common RESTful service API, location of the service, authentication method, authorization and access control information, software module information, protocol support, service compatibility, charging policy and combinations thereof [ paragraphs 0030, 0031, and 0068 ]. 

8.	As per claim 5, Sharma discloses determining, at the service enabler function, whether the service is an updated version of an existing service or a new service [ paragraphs 0057, and 0059 ].

9.	As per claim 6, Sharma discloses wherein the determining step is performed by a service state management and configuration function [ paragraphs 0054-0056 ]. 

10.	As per claim 7, Sharma discloses receiving a response from one or more of the existing service capabilities that the new service is enabled [ i.e. response is mapped and routed back ] [ paragraphs 0030, and 0031 ]. 

11.	As per claim 8, Sharma discloses determining, at the service enabler, which of the other service layer function or the application to notify about the requested service [ i.e. sending notifications related to services ] [ paragraphs 0031, and 0071 ]. 

12.	As per claim 9, Sharma discloses wherein the determining step is performed by a service coordination function [ i.e. orchestration engine/process ] [ paragraphs 0030, 0053, and 0057 ]. 
 
13.	As per claim 10, Sharma discloses the invention as claimed including a computer-implemented method for managing removal of a service in a service layer [ i.e. modifying the composite service by removing program call ] [ paragraphs 0073, and 0079 ] comprising: 
	receiving a request at a service enabler function located in the service layer to manage removal of the service through a service API [ i.e. receiving a request for a composite network service, and modifying by removing program call ] [ Figure 14; and paragraphs 0005, 0071 and 0073 ];  
	identifying the service to be removed [ i.e. modifying by changing or removal of program call ] [ paragraphs 0073, and 0079 ];  
	sending a service state update request to a service state management and configuration function [ i.e. invoking an orchestration engine to selectively process the composite service logic, composite enabler logic, and composite normalization logic in the API  container to provide composite network service in response to the request ] [ paragraphs 0030, 0072, and 0081 ]; 
	Sharma does not specifically disclose parsing at the service enabler function the service to be removed;
	notifying existing service capabilities in the service layer that the service has been removed; and

	Lin discloses parsing at the service enabler function the service to be removed  [ i.e. de-registration ] [ paragraphs 0037, and 0172 ];
	notifying existing service capabilities in the service layer that the service has been removed [ i.e. notify the source gateway SCL of the device of performing de-registration ] [ paragraphs 0024, and 0078 ]; and
	notifying one or more applications and/or other service layers that the service has been removed [ i.e. notify a target gateway SCL of the device of creating the resource related to the device according to relevant service data of the device ] [ paragraphs 0078, and 0211 ].
	 It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharma and Lin because the teaching of Lin would enable to establish corresponding relationship between the position of the device in the resource tree of the NSCL before and after registration, and the network application server can access the device resources according to the position of the device in the resource tree of the NSCL before registration after the device is switched [ Lin, paragraph 0095 ].
	
14.	As per claim 11, it is rejected for similar reasons as stated above in claim 4. 
 
15.	As per claim 12, Sharma discloses determining whether a version of the service or the entire service is to be removed [ paragraph 0073 ]. 



17.	As per claim 15, Sharma discloses the invention as claimed including a computer-implemented apparatus on a network comprising: 
	a computer readable storage medium including instructions for updating managing a service in a service layer through a service API [ i.e. orchestrated web service APIs ] [ Figure 4; and paragraphs 0003, and 0027 ] that, when executed by a processor causes the processor to: 
	managing, via a service enabler function, a change of state of the service including adding, removing, activating, and deactivating the service [ i.e. adding new service modules ] [ paragraphs 0040, 0073, and 0075 ];
	evaluate a service description of the service to understand its capabilities [ i.e. the composite network service is associated with at least one of multiple network services, multiple service providers, multiple service networks, and multiple communication sessions ] [ paragraph 0071 ].
	Sherma does not specifically dsiclose
	coordinate, based on the service description, with existing service capabilities in the service layer to send a verification request to the existing service capabilities and/or instruct the existing service capabilities to ensure the service is enabled and supported by the service layer for the change of state.
	Lin discloses coordinate, based on the service description, with existing service capabilities in the service layer to send a verification request to the existing service capabilities and/or instruct the existing service capabilities to ensure the service is enabled and supported by 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharma and Lin because the teaching of Lin would enable to establish corresponding relationship between the position of the device in the resource tree of the NSCL before and after registration, and the network application server can access the device resources according to the position of the device in the resource tree of the NSCL before registration after the device is switched [ Lin, paragraph 0095 ]..

18.	As per claim 16, Sharma discloses wherein the service enabler function includes a service coordination function, service state management and configuration function and service API management function that communicate with each other [ Figure 7; and paragraphs 0059-0061 ]. 

19.	As per claim 18, Sharma discloses wherein the service state management and configuration function describes the capabilities of the service for discovery and utilization by the application or the other service [ i.e. exposure ] [ Figure 8; and paragraph 0059, and 0060 ], wherein the service API is RESTful [ paragraph 0070 ].

20.	As per claim 19, Sharma discloses wherein the apparatus is a network node [ paragraph 0030 ]. 
 
. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446